Name: Commission Regulation (EEC) No 223/78 of 2 February 1978 amending Regulation (EEC) No 1570/70 establishing a system of standard average values for citrus fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2 . 78 Official Journal of the European Communities No L 32/7 COMMISSION REGULATION (EEC) No 223/78 of 2 February 1978 amending Regulation (EEC) No 1570/70 establishing a system of standard average values for citrus fruits tion ; whereas, moreover, the abolition of the differenti ­ ation by reference to origin should eliminate certain difficulties in application especially at the beginning of the importing season ; Whereas, moreover, experience gained in Member States has shown the need to specify precisely the wording of heading 7 ' tangerines' so as to bring together under this heading all citrus fruit covered by subheading 08.02 B of the Common Customs Tariff, which are not elsewhere specified or included in the classification ; Whereas it would be useful to publish the new classifi ­ cation of citrus fruits for the establishment of standard average values as an Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1735/75 (2 ), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 1570/70 of 3 August 1970 (3 ), as last amended by Regulation (EEC) No 1937/74 (4 ), established a system of standard average values for citrus fruits ; Whereas Article 4 (2) of Regulation (EEC) No 1570/70 fixes in the national currencies of the Member States a standard amount representing all the other costs which are not to be included in the value for customs purposes ; whereas, however, the subsequent fluctua ­ tions in the currencies of certain Member States have led to a lack of balance in this area ; whereas the amounts expressed in these currencies should there ­ fore be changed without however changing the standard amount fixed for the other currencies by Regulation (EEC) No 1937/74 ; Whereas the classification which appears in the Annex to Regulation (EEC) No 1570/70 distinguishes nearly all the species of citrus fruits to which the system of standard average values applies by reference to their origin , and in several cases , by variety ; Whereas this classification has established a separate origin entitled 'Tunisia, Morocco , Algeria ' in Groups 1 (lemons) and 3 (grapefruit and pomelos) ; whereas, however, experience over the most recent importing seasons has shown that the volume of imports of the products in these groups from the countries in ques ­ tion no longer justifies the continuation of such a differentiation according to origin ; whereas, moreover, these products can be regrouped with those of origins 1.4 'other African countries and countries on the Medi ­ terranean seaboard' as regards the lemons, and 3.6 'other countries' as regards the grapefruit and pomelos, in view of the similar price levels recorded among these origins within each of the groups in ques HAS ADOPTED THIS REGULATION : Article 1 Article 4 (2) of Regulation (EEC) No 1570/70 is hereby amended to read as follows : '2 . The average free-at-frontier price, not cleared through customs, shall be calculated on the basis of the gross proceeds of sales made between impor ­ ters and wholesalers . However, in the case of the Paris-Rungis and Milan marketing centres, the gross proceeds shall be those recorded at the commercial level at which these goods are most commonly sold at those centres . There shall be deducted from the figures so arrived at :  an intervention margin of 1 5 % for the Paris- Rungis and the Milan marketing centres and 6 % for the other marketing centres ;  transport costs within the customs territory ;  a standard amount of Bfrs 125, Dkr 22, DM 8.0, FF 18 , Lit 3 000 , Fl 8.0, £ 2 (as appro ­ priate in each particular case), representing all the other costs which are not to be included in the value for customs purposes ; ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 6 . (2) OJ No L 183 , 14 . 7 . 1975, p. 1 . (3 ) OJ No L 171 , 4 . 8 . 1970, p. 10 . (4) OJ No L 203, 25 . 7. 1974, p. 25 . No L 32/ 8 Official Journal of the European Communities 3 . 2 . 78  customs duties and charges which are not to be included in the value for customs purposes .' Article 2 The classification of citrus fruits set out in the Annex to Commission Regulation (EEC) No 1570/70 is hereby replaced by the classification set out in the Annex hereto . Article 3 This Regulation shall enter into force on 10 March 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1978 . For the Commission Ã tienne DAVIGNON Member of the Commission 3 . 2 . 78 Official Journal of the European Communities No L 32/9 ANNEX Classification of citrus fruits for the establishment of standard average values Code Species Origin Varieties 1 . Lemons 1.1 1.2 1.3 (deleted) Spain Countries of southern Africa 1.4 Other African countries and coun ­ tries on the Mediterranean seaboard 1.5 USA 1.6 Other countries 2 . 2.1 Sweet oranges Countries on the Mediterranean seaboard 2.1.1 Navels (with the exception of Navel sanguines), Navelines , Navelates , Salustianas, Vernas, Valencia lates , Maltese blondes , Shamoutis, Ovalis , Trovita , Hamlins 2.1.2 2.1.3 Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines Others 2.2 Countries of southern Africa 2.3 USA 2.4 Brazil 2.5 Other countries 3 . 3.1 3.2 3.3 Grapefruit and pomelos (deleted) Cyprus , Israel , Gaza, Egypt, Turkey Countries of southern Africa 3.4 USA 3.5 Other American countries 3.6 Other countries 4 . Clementines 5 . Mandarins including Wilkings 6 . Monreales and Satsumas 7. Tangerines, tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere specified or included